DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically the most relevant prior art to Honma (US 2009/0195990) does not disclose that the coiled metal-wire materials have a first outer diameter at one end part and a second outer diameter at the other end part which is different from the first outer diameter, and one of ordinary skill in the art would not reasonably and absent impermissible hindsight be motivated to modify the heat sink as claimed.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,958,912 related to a heat sink with porous medium between fins
US 6,591,897 related to a heat sink with a foam block around fins
US 5,497,824 related to a heat exchanger with a coiled shaped turbulator
US 3,595,299 related to a heat exchanger with a corrugated baffle
US 3,262,190 related to heat exchanger with metal fibers between separators
US 6,761,211 related to a heat sink with foam blocks between fins
US 2003/0062151 related to a heat sink with interlocked woven mesh wires.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/THO V DUONG/Examiner, Art Unit 3763